In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00058-CV




       IN THE MATTER OF D.L.C., A JUVENILE




      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
                 Trial Court No. J-02402




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s

record includes the names of persons who were minors at the time the offense was committed.

Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s record in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: December 29, 2016




                                                  2